Case: 13-13702   Date Filed: 06/30/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13702
                        Non-Argument Calendar
                      ________________________

                        Agency No. A087-579-421



ELIAS GASTON MARTINIC REYES,
GINA URSULA OBANDO SANCHEZ,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (June 30, 2014)

Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-13702        Date Filed: 06/30/2014       Page: 2 of 6


       Elias Gaston Martinic Reyes, 1 a native and citizen of Bolivia, seeks review

of an order of the Board of Immigration Appeals (BIA) affirming the Immigration

Judge’s (IJ) denial of his application for asylum and withholding of removal,

8 U.S.C. §§ 1158(a), 1231(b)(3). 2 Reyes argues the BIA erred by concluding he

did not suffer past persecution and, consequently, by requiring him to establish he

could not reasonably relocate to another part of Bolivia. Upon review of the record

and consideration of the parties’ briefs, we deny the petition for review.

       We review for substantial evidence the agency’s conclusion that a petitioner

did not experience harm amounting to persecution. See Diallo v. U.S. Att’y Gen.,

596 F.3d 1329, 1332-33 (11th Cir. 2010); Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1230-31 (11th Cir. 2005). Under the substantial evidence test, “we review

the record evidence in the light most favorable to the agency’s decision and draw

all reasonable inferences in favor of that decision.” Diallo, 596 F.3d at 1332

(quotation omitted). We will overturn the agency’s order only if the record

compels reversal, and “the mere fact that the record may support a contrary

conclusion is not enough to justify a reversal.” Id. (quotation omitted).



       1
         Reyes’s wife, Gina Ursula Obando Sanchez, was listed as a derivative applicant on his
application for immigration relief. For convenience, we refer only to Reyes, but our decision is
equally applicable to Obando Sanchez.
       2
        Reyes also sought relief under the Convention Against Torture. Reyes, however, has
abandoned that claim because he does not raise any argument on the issue in his initial brief. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                2
               Case: 13-13702     Date Filed: 06/30/2014     Page: 3 of 6


      The record does not compel reversal of the agency’s conclusion that the

harm Reyes suffered in Bolivia on account of his political opinion and work for the

National Revolutionary Movement (MNR) did not amount to persecution. See id.

The record establishes that in May 2005, three or four people who belonged to the

political party opposed to the MNR pushed Reyes against a wall, pressed against

his neck, pulled his tie tight, and, after cutting his tie, threatened him that next time

they would cut off his head. In December 2005, while at a campaign event, Reyes

was punched and kicked after he tried to defend his wife from members of the

opposition party who pushed her. Reyes received one or two stiches following the

assault. In May 2006, protestors shouted at Reyes and threw rocks at him, which

hit him on the back, legs, and head, resulting in a cut on his head.

      Throughout the year in 2007, Reyes received one or two threatening calls

per week at his office, and a sign on the office door was destroyed. In June 2008,

as Reyes was driving his car, he was intercepted by a van from which three men

emerged. They hit him once in the head with a heavy object and then departed. In

January 2009, while Reyes was examining his car’s battery, two people in a white

vehicle unsuccessfully tried to force Reyes’s wife out of the car and they also

shouted at him.

      Considered cumulatively, these events do not rise to the extreme level of

persecution. See Shi v. U.S. Att’y Gen., 707 F.3d 1231, 1235-36 (11th Cir. 2013)


                                            3
              Case: 13-13702    Date Filed: 06/30/2014   Page: 4 of 6


(explaining this Court evaluates the harms a petitioner suffered cumulatively and

determines what constitutes persecution under the totality of the circumstances on

a case-by-case basis). We have held that “persecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,”

and that “[m]inor physical abuse and brief detentions do not amount to

persecution.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir.

2009) (quotations and alteration omitted). Thus, we have held that a 36-hour

detention and being beaten with a belt and kicked, resulting in multiple scratches

and muscle bruises, did not compel a finding of persecution. Djonda v. U.S. Att’y

Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008). Similarly, we have concluded a

five-hour interrogation and beating, coupled with a four-day detention, did not

compel a finding of persecution. Kazemzadeh, 577 F.3d at 1352-53. In addition,

threats in conjunction with a minor beating do not compel the conclusion that a

petitioner suffered past persecution. Djonda, 514 F.3d at 1174. Here, Reyes

suffered several incidents of minor physical abuse and harassment, but we cannot

say the record compels a finding that he suffered past persecution.

      Because Reyes did not suffer past-persecution, he did not have a

presumption of a well-founded fear of future persecution. See Kazemzadeh, 577
F.3d at 1351 (“An applicant who has been found to have established such past

persecution shall also be presumed to have a well-founded fear of persecution on


                                         4
                Case: 13-13702       Date Filed: 06/30/2014       Page: 5 of 6


the basis of the original claim.” (quotation omitted)). Accordingly, contrary to

Reyes’s arguments, the Government did not have to rebut that presumption by

establishing Reyes could avoid future persecution by relocating to another part of

the country. See id. at 1351-52. Instead, Reyes bore the burden of proving he

faced a reasonable probability of persecution if he returned to Bolivia. See id. at

1352. As we have explained, “[a]n applicant does not have a well-founded fear of

persecution if the applicant could avoid future persecution by relocating to another

part of the applicant’s country of nationality if under all the circumstances, it

would be reasonable to expect the applicant to do so,” and it is the applicant’s

burden to prove it would not be reasonable for him to relocate. Id. (quotations and

ellipses omitted). 3 Reyes therefore bore the burden of establishing relocation

within Bolivia was not reasonable, but he failed to carry that burden.

       Reyes’s claim that relocation was not reasonable was contradicted by

evidence that his daughter remained in Bolivia unharmed and that he and his wife

experienced no harassment or trouble while staying with his sister who lived 20 to

30 minutes away from the Reyes’ home in La Paz. See Ruiz v. U.S. Att’y Gen., 440


       3
         Reyes does not argue in his initial brief and has not demonstrated that he fears
persecution by the government or that any persecution would be government-sponsored.
Accordingly, no presumption existed that relocation would be unreasonable. See Kazemzadeh,
577 F.3d at 1352 (“The applicant bears the burden of proving that it would not be reasonable for
him to relocate, unless the persecution is by a government or is government-sponsored, in which
case relocation is presumed to be unreasonable unless the government establishes by a
preponderance of the evidence that, under all the circumstances, it would be reasonable for the
applicant to relocate.” (quotations, citation, and brackets omitted)).
                                               5
              Case: 13-13702    Date Filed: 06/30/2014   Page: 6 of 6
F.3d 1247, 1259 (11th Cir. 2006) (concluding a petitioner’s claim he could not

relocate within a country “was contradicted by his testimony that his son and his

parents have remained unharmed in the region of [the country] where [the

petitioner] allegedly was threatened”). Because Reyes did not establish he was

entitled to asylum relief, he could not make the higher showing necessary to obtain

withholding of removal. See Kazemzadeh, 577 F.3d at 1352 (“Where an applicant

is unable to meet the well-founded fear standard of asylum, he is generally

precluded from qualifying for either asylum or withholding of removal.”

(quotations and brackets omitted)).

      For the foregoing reasons, we deny Reyes’s petition for review.

      PETITION DENIED.




                                         6